DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-8 recite a system. This is a statutory category.
Step 2A, prong 1: Claim 1 recites modifying the price of a parking space based on predefined criteria, and displaying the price to a driver. Modifying a price is a fundamental economic practice, which falls within the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements or field of use elements. The additional elements are a parking facility, a display, a computer processor, and a camera. At the breadth recited, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception to a particular field of use using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional factors in the fundamental economic practice or field of use definitions. Claims 2-4 define the criteria by which the price is modified. Claims 5-8 define fields of use, types of sensors, or a human interaction with a computing element. All of these steps are at least one of additional fundamental economic practices or rules to be followed, which fall within the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A, prong 2: Claims 5 and 6 recite that the parking facility is a parking garage and the camera. At the breadth recited, these elements are generically recited computing elements. The remainder of the dependent claims do not recite additional elements, and are therefore subject to the analysis of the independent claims. The combination of these additional elements with the recited abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner Note
It should be noted that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. MPEP 2111.04.
In this case, the limitation “…said camera configured to photograph an area comprising the display showing the current parking rate and the driver responsive to the receipt of an acceptance of the current parking rate…” only occurs when the driver accepts the parking rate. In other words, claim 1 as written covers at least two systems, one in which the prerequisite condition for the driver accepting the parking rate is met and one in which the prerequisite condition for the driver accepting the parking rate is not met. Thus, the broadest reasonable interpretation encompasses a system where this prerequisite condition is not met and the examiner must only determine if the prior art contains structure that could perform the function should the condition occur.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weik, III et al. (US 2013/0117078 A1).

Concerning claim 1, Weik, III et al. (hereinafter Weik, III) teaches a system for verification of agreed-upon parking rates, comprising: 
a parking facility having plurality of parking spaces (fig. 1: building 2 having an underground parking garage; ¶0101); 
a display positioned at an entry to the parking facility (fig. 2: billboard 66 and/or fig. 3: video display 32), the display configured to convey parking rate information to a driver of a vehicle entering the parking facility (fig. 1: billboard 66 conveys parking fees; ¶0129: video display 32 can display a computed charge for parking (corresponding to the claimed parking rate)); 
a computer processor (fig. 4: control system 40) configured to modify a parking rate of a parking space based on predefined criteria and present a current parking rate on the display (¶¶0128-0129); 
a camera positioned proximal to the display and the entry (at least one or any combination of the cameras in fig. 1: camera 3; fig. 3: camera 34 & ¶0347). Weik, III further teaches associating unique I.D. information of the customer with information about a parking request (fig. 5: s100 & s102; ¶¶0119-0120). Not explicitly taught is wherein, said camera configured to photograph an area comprising the display showing the current parking rate and the driver responsive to the receipt of an acceptance of the current parking rate.
However, the Weik, III invention contains structure that could perform the prerequisite function should the condition occur (a combination of the cameras in fig. 1: camera 3; fig. 3: camera 34 & ¶0347 that are proximal to the display and the entry are capable of imaging the driver as well as the current parking fees on billboard 66). Weik, III further teaches image capturing based on event triggers (¶0347 & ¶0384). Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Weik, III invention to photograph the driver and the display when a parking rate has been accepted in order to associate a unique I.D. of the driver with parking information. 

Concerning claim 5, Weik, III further teaches the system of claim 1, wherein the parking facility is a parking garage (fig. 1: building 2 having an underground parking garage; ¶0101).

Concerning claim 6, Weik, III further teaches the system of claim 1, wherein the camera is a movie camera that continuously records activity at the entry to the parking facility (¶0347 & ¶0384: video capture and/or cameras in continuous capture more).

Concerning claim 7, Weik, III further teaches the system of claim 1, wherein the photograph comprises a still photo (¶0347 & ¶0349).

Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weik, III et al. (US 2013/0117078 A1) in view of Ornstein et al. (US 2019/0043082 A1).

Concerning claim 2, Weik, III teaches the system of claim 1. Not explicitly taught is the system, wherein the predefined criteria is weather conditions when the vehicle enters the parking facility.
Ornstein teaches a parking management system in which the fee (corresponding to the claimed parking rate) is calculated when the predefined criteria is weather conditions when the vehicle enters the parking facility (¶0036: system generates dynamic pricing data, wherein the pricing parameters include weather). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include the dynamic pricing system of Ornstein into the Weik, III invention in order for the parking system to meet optimal revenue versus utilization rates (Ornstein, ¶0036).

Concerning claim 3, Weik, III teaches the system of claim 1. Not explicitly taught is the system, wherein the predefined criteria is a formula based on occupancy of the parking facility.
Ornstein teaches a parking management system in which the fee (corresponding to the claimed parking rate) is calculated when the predefined criteria is a formula in which prices fluctuate based on occupancy of the parking facility (¶0036: system generates dynamic pricing data, wherein the pricing parameters include utilization (occupancy)). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include the dynamic pricing system of Ornstein into the Weik, III invention in order for the parking system to meet optimal revenue versus utilization rates (Ornstein, ¶0036).

Concerning claim 4, Weik, III teaches the system of claim 1. Not explicitly taught is the system, wherein the predefined criteria is the presence of events at nearby facilities.
Ornstein teaches a parking management system in which the fee (corresponding to the claimed parking rate) is calculated when the predefined criteria is the presence of events at nearby facilities (¶0036: system generates dynamic pricing data, wherein the pricing parameters include schedule events). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include the dynamic pricing system of Ornstein into the Weik, III invention in order for the parking system to meet optimal revenue versus utilization rates (Ornstein, ¶0036).

Concerning claim 8, Weik, III teaches the system of claim 1. Weik, III further teaches the system, wherein the display is interactive (¶0045; ¶0051, ¶0054; ¶0107). Not explicitly taught is the system, wherein the display is interactive and after the current parking rate is displayed to the driver, the driver accepts the current parking rate by touching the display.
Ornstein teaches a parking management system, wherein the display is interactive and after the current price is displayed to the driver, the driver accepts the price by touching the display (¶0075: booking confirmation dashboard on user device, see also fig. 13; ¶0027 user device may be a table, cell phone, or laptop; ¶0037: gates may include touch screens and may communicate with user device via various communication protocols). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the interactive display of Weik, II to accept user inputs for accepting the current parking rate. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Response to Arguments
Applicant’s arguments, see page 4 of the remarks, filed 08/03/2022, with respect to the objection to claims 1, 3, 7, and 8 have been fully considered and are persuasive.  The objection has been withdrawn.

Applicant’s arguments, see page 5 of the remarks, filed 08/03/2022, with respect to the rejections of claims 1 and 7-8 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejections have been withdrawn.

Applicant’s arguments, see pages 6-7 of the remarks, filed 08/03/2022, with respect to the rejections of claims 1 and 5-7 under 35 U.S.C. §103 have been fully considered but they are not persuasive.

Concerning claim 1, Applicant alleges 
“However, before the rejection of any claims under 35 U.S.C. § 103, the Examiner indicates in the section of the Office Action entitled Examiner Note, that the language of claim 1 reading “... the camera photographs the driver and the display, thereby verifying the parking rate accepted by the driver...” is a contingent limitation and accordingly, the broadest reasonable interpretation of the system would encapsulate systems in which this precedent condition for the contingent limitation to trigger is not met, and therefore the cited art need only contain structure that could perform the function should the condition occur.
In response, Applicant has replaced the language of claim 1 identified in the Office Action as being a contingent limitation with the language “said camera configured to photograph an area comprising the display showing the current parking rate and the driver responsive to the receipt of an acceptance of the current parking rate.’ Applicant posits that the configuration of the camera in the manner described in the amended language is not a contingent limitation as said configuration is a condition of the system whether or not any particular action (such as acceptance of the current rate by the driver) occurs.
This amendment introduces additional limitations that were not addressed in the Examiner’s rejection of Application’s claims under 35 U.S.C. § 103, as set out in the Office Action; specifically, the now non-conditional limitation that the camera be “configured to photograph an area comprising the display showing the current parking rate and the driver responsive to the receipt of an acceptance of the current parking rate”.

The examiner understands Applicant’s arguments but respectfully disagrees. Applicant’s amended claim language does introduce limitations requiring the configuration of said camera to photograph an area comprising the display showing the current parking rate and the driver, however, the limitation “…responsive to the receipt of an acceptance of the current parking rate” is still a contingent limitation. Therefore, the examiner maintains the prior art teaches the structural capability to capture an image of driver and the current displayed parking rate. That is to say, at least cameras 3 and 34 may capture images of the driver and the current displayed parking rate. Weik, III provides support for imaging the driver as well as manipulating the location of cameras in at least paragraph [0347].

Applicant further alleges
In fact, in their rejection of claim 1 under 35 U.S.C. § 103 the Examiner expressly states, “Not explicitly taught is wherein, when the driver accepts the parking rate, the camera photographs the driver and the display, thereby verifying the parking rate accepted by the driver.” See Office Action page 9. The Examiner goes on to assert that as Weik has a camera positioned proximal to the display and the entry and teach that images may be captured based on event triggers that it would be obvious to modify the teachings of Weik to photograph the driver and the display when a parking rate has been accepted; however, there are flaws in this reasoning.
While Weik may teach having cameras and the possibility of having those cameras record images responsive to a trigger event, there is nothing cited in the reference that teaches or suggests either (a) that the trigger is responsive to the driver’s acceptance of the rate, or (b) that the camera triggered responsive to the driver’s acceptance of the rate be a camera that is positioned so that the image captured responsive to said trigger shows both (i) the rate shown on the display, and (ii) the driver.
Furthermore, the manner in which the cameras of Weik are described can be read as actually away from Applicant’s claimed limitation that the camera be “configured to photograph an area comprising the display showing the current parking rate and the driver’. In FIG 1. Of Weik first camera 3 can be seen as being positioned facing the back of customer terminal 10 rather than the side of customer terminal 10 that is displaying information to the driver, therefore said camera could not read on the limitation of the claim. Similarly, as can be seen in FIG. 3 of Weik, camera 34 is built into its customer terminals, and is therefore similarly incapable of capturing an image of both the driver and the rate on the display of the customer terminal or of reading on the language of the limitation present in the claim.
Applicant therefore respectfully submits that the rejection of independent claim 1, and all claims dependent thereon; namely, all other claims in this Application, under 35 U.S.C. § 103 are moot considering the amended language of claim 1, and accordingly must be withdrawn.”

The examiner understands Applicant’s arguments but respectfully disagrees. Applicant’s amended claim language still recites“…responsive to the receipt of an acceptance of the current parking rate”. That is to say, the claim still includes a contingent limitation that requires the user to accept the current parking rate. Therefore, the examiner maintains the prior art teaches the structural capability to capture an image of driver and the current displayed parking rate. That is to say, at least cameras 3 and 34 may capture images of the driver and the current displayed parking rate. Weik, III provides support for imaging the driver as well as manipulating the location of cameras in at least paragraph [0347].
	In response to Applicant’s allegation of the prior art teaching away from the claimed invention, the examiner disagrees. The Weik, III invention presents the capability of imaging the driver and the currently displayed parking rate. Weik, III further provides support for imaging the driver as well as manipulating the location of cameras in at least paragraph [0347]. Accordingly, the modification of Weik, III is well within the capability of one skilled in the art as merely another method of associating unique I.D. information of the customer with information about a parking request.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425